Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Argument (1): Regarding Claims 1-8,10-20 and 31-35, Applicant contends that Bhatia fails to expressly disclose performing object recognition limited to within the defined region to identify the defined object and that Bhatia does not disclose "an activity sensed as a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user." Bhatia discloses that the process may be performed by one or more of the paired devices. (Bhatia, column 9, lines 48-63). Bhatia teaches a notification module 108 may provide coordinates that identify the geographic location of the paired cellular phone in the text message sent to the other paired cellular phone. (Id.). As seen in Figure 2 of Bhatia, the notification module 108 merely determines the current distance 206 between the paired computing devices 202 using the current geographic location to determine if the current distance is larger than the maximum distance 204. Therefore, Bhatia teaches determine the current geographic location of the paired computing devices 202. However, Bhatia does not explicitly teach or disclose determining a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user.
Examiner’s Response: Examiner agrees with the Applicant that Bhatia does not expressly disclose performing object recognition limited to within the defined region to identify the defined object. However, object recognition is determined by Maeng. Specifically, Maeng teaches a method comprising acquiring information identifying an expected set of objects [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it] which are associated with the detected activity [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)]. 
In addition, Examiner respectfully disagrees with the Applicant that Bhatia does not explicitly teach or disclose determining a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user. The notification module 108 of the device 202(2) of Bhatia obtains coordinates to identify the geographic locations of the cellular phone that has moved, hence determining a change in location, beyond the maximum distance, hence entering the second geographic location, see Col 9, Lines 48-63 and Col 2, Lines 22-24. Therefore, the combined teachings of Maeng and Bhatia disclose the claimed limitation. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, it is considered that the broadest reasonable interpretation of “detecting an activity sensed on change in location”, as claimed, would include merely a detection of “movement from an area”.  Applicant’s example of “leaving for work” based on day / time opens up a possibility of merely “leaving” as another possible ‘activity’.  While the example provided may check day and time in the determination, such is clearly not required, nor is consideration provided for null situations, defaults, etc.  Further, note that applicant is now arguing that detected activity be “the wireless device being sensed to change location from being carried by a user”.  While this is not conceded, it certainly differs from applicant’s claims and previous arguments.